Title: Report of Committee to Revise the Files of Reports, [2 January 1784]
From: Committee of the Continental Congress
To: 


        
          [2 January 1784]
        
        The committee appointed to revise the files of reports and appointment of Committees and to report what matters will require the attention of Congress previous to an adjournment have revised the files of reports digested them under five heads and agreed to the following report thereon.
        
        The first head comprehends important reports requiring the assent of 9. states. These relate to the ratification of the definitive treaty, the military arrangements in time of peace, the civil arrangements foreign and domestic, the territories on our Western border, and the definition of the powers proper for a Committee of the states: which several matters are thought essential for the consideration of Congress before their adjournment.
        The second head comprehends reports which also require the assent of 9. states. They relate to matters of account, and particular claims for money, which may probably be dispatched in those short intervals or portions of the day in which it may not be convenient to discuss the first great subjects. Many of them however are such as ought not to detain Congress whenever they shall be ready for adjournment.
        The third head comprehends reports which may be acted on by 7. states and which therefore may be taken up by Congress immediately.
        The fourth comprehends those which should be postponed to another session, some of them being not at all pressing and others not yet matured for determination.
        The fifth comprehends those reports which having been rendered useless by subsequent events may be postponed generally.
        The Committee having not had time yet to revise the appointment of Committees, and to arrange their objects under the same heads beg leave to report again when they shall have made further progress.
      